PCIJ_A_10_Lotus_FRA_TUR_1927-09-07_JUD_01_ME_06_EN.txt. 95

DISSENTING OPINION BY M. ALTAMIRA.
(Translation. ]

I regret that I am unable to agree with the foregoing judgment.
I therefore consider it my duty both to the Court and to my
conscience to state the reasons which prevent me from subscribing
not only to the operative part but also to several of the grounds
on which it is based.

It is certain that amongst the most widely recognized principles
of international law are the principles that the jurisdiction of a
State is territorial in character and that in respect of its nationals
a State has preferential, if not sole jurisdiction. It is also certain
that, arising out of the very natural combination of these two
principles, persistent and well known efforts have been made to
extend their field of application beyond the purely geographical
conception of territorial limits, by causing them as it were to
accompany, as a protecting shadow, the persons of a State’s
nationals on their travels, in so far as has been possible under the
material conditions of international intercourse.

Therefore, exceptions to these principles, in so far as they allow
a foreign jurisdiction to be exercised over the citizens of a given
State, have only been recognized in extreme cases where it has been
absolutely necessary or inevitable. This applies for instance to the
case of a general need of mankind or of a common danger (the slave
trade, piracy, etc.), and also to the want of conformity with the
territorial principle itself which would ensue were the jurisdiction
of other States not allowed to operate in the case of foreigners who
having entered the territory of such States in order to reside there
for a certain period and carry on their occupations there, commit
acts bringing them within the arm of the law. But directly one of
these fundamental reasons fails to apply, the principle of the terri-
torial jurisdiction of the country of origin recovers its force. That
is why I should have much difficulty in recognizing as well founded
an attempt for instance on the part of a court, on the basis of a
municipal law, to exercise jurisdiction over a foreigner, who resided
JUDGMENT No. 9.—DISSENTING OPINION BY M. ALTAMIRA 96

on board a vessel flying the flag of his own country and did not land
with the intention of remaining ashore, and that for an alleged
offence committed outside the territory of the country which
claimed to exercise jurisdiction over him. Such an extension of
the exceptions hitherto accepted in respect of the principle of
territorial and national jurisdiction appears to me to be altogether
unwarranted.

There can be no doubt that exceptions of this nature must
necessarily be exceptions recognized by international law, that is
to say, they must have their origin in relations between sovereign
States, either in the form of a treaty or of international custom.
It is not without interest to observe here that a custom must by its
nature be positive in character and that consequently it is impossible
to classify as a custom the fact that in a certain respect there is a
total absence of the recurrence of more or less numerous precedents
which are generally regarded as necessary to establish a custom.
The rule which it is desired to discover must be positively supported
by the acts which have occurred, and, of course, as regards inter-
national law these acts must also be international in character.

It follows that the municipal legislation of different countries,
as it does not by its nature belong to the domain of international
law, is not capable of creating an international custom, still less a
law. Of course it may touch and in fact does in several respects
touch upon legal questions which affect or may affect other States
or foreign subjects, and thus it encroaches upon a domain which is
practically speaking international. But it cannot simply on this
ground be held to possess a character placing it on the same plane
as conventions or international customs. _

It may however be of considerable value in showing what in
actual fact is the opinion of States as concerns certain international
questions in regard to which States have not yet committed them-
selves by means of a convention prohibiting them from enacting a
municipal law in conflict with the obligation assumed, or in regard .
to which no custom recognized by States has so far been built up.
It is only in this way that it is legitimate to use municipal legislation
and to apply it for the purposes of a question like that under
consideration. It is of no value for any other purpose in connection
with international law,—unless it has been duly ascertained that
general agreement prevails,—because it only expresses the wish or
JUDGMENT No. 9.—DISSENTING OPINION BY M. ALTAMIRA 97

intention of one State in the form of a municipal rule representing
the opinion of a greater or smaller majority of the political com-
munity constituting a nation. For these reasons it is of particular
interest to ascertain whether, —in cases where it has been sought,
contrary to a general principle of international law not established
by convention or custom, to impose such legislation in concrete
form upon other States, —the attempt, whether simply intended
or actually carried out, has encountered consent or protest on the
part of the consensus of opinion in the country affected. Leaving
aside all difficulties of this kind which are so general in character as
to be too remote from the category of questions to which the collision
case under consideration belongs and which would therefore be
of little value as a basis for the solution of the particular question
before us, I will begin by saying that, within the limits of the
precedents considered by the Parties, what I find in general is
either that there has been protest against the exercise of any juris-
diction other than that of the nation of the person alleged to be
responsible or of the flag under which he sails, or else that this
principle of the flag has been applied.

An analysis of these precedents produces the following result :

I. Cases where governments as such have protested.
1. Cutting’s case.—2. Léon XIII,

II. Cases where the protest has been made by the local courts or
authorities of the State of the person convicted.

1. Ortigia—Oncle-Joseph—2. Hamburg.

Ill. Cases where a State, through either its government or a tribunal,
has recognized in the particular case the prior claim of the jurisdiction
of the flag of another State.

1. Costa Rica Packet.—2. Francoma—3. Créole.—4. The Bor-
deaux judgment.—5. The Santiago de Chile judgment.—6. The
judgment of the Court of Appeal of Turin (1903).

In spite of the differences in character which these ten cases
present from other points of view, it will be found that they all
agree in that they invoke, or recognize (which is the same thing),
the prior or exclusive claim of the law of the flag as regards certain
acts done on board a ship. It is only for this reason that they are
cited here ; and the very diversity of the questions of jurisdiction
JUDGMENT No. 9.—DISSENTING OPINION BY M. ALTAMIRA 98

which they concern only serves to affirm the importance of the prin-
ciple which unites them. There are certainly cases with a contrary
tendency such as the Bruges or West-Hinder case, but of all those
cited the majority are certainly in favour of the principle indicated
above. | |

It must also be admitted that there are only two cases where
governments themselves have protested ; but I do not see that it
is necessary, for the purposes of the present question, that govern-
ments should always be the mouthpiece for the expression of a
legal opinion prevailing in a country. The small number of
protests by governments can in my opinion be easily explained.
It is due firstly to the infrequency of the occasions on which
encroachments upon jurisdiction have actually occurred, judging
from the cases known and cited by the Parties. It is due above
all to the frequency with which governments (and especially
those of some countries) have shown themselves insensible to the
injury sustained by their subjects as a result of occurrences abroad.
Almost every country has a long and unhappy experience in this
connection. Either from indolence or from anxiety to avoid diplo-
matic complications or for other reasons, political rather than legal,
governments often refrain from openly protecting their subjects and
only make up their minds to do so when things have developed into
a public scandal, or when the injured persons have made great
and persistent efforts to attract the attention of political circles
in their country. Failing such intervention by governments,
sometimes municipal courts have intervened and certainly no one
will refuse to recognize these as officially representing the legal
opinion of their country.

Again, some of the cases cited under No. III, though in a form
other than that of a protest for which there was no occasion, have
the same essential significance as those set out under No. I.

In view of the foregoing, I have a very strong hesitation to admit,
as a matter of course, and as subject to no doubt, exceptions
to the territorial principle (in the application of that principle to
the present case), exceptions which it is sought, simply by the will
of one State, to extend beyond the limits of those hitherto expressly
agreed to in conventions, or tacitly established by means of the
recurrence of certain clearly defined and undisputed cases in the
majority of systems of municipal law.
JUDGMENT No. 9.—-DISSENTING OPINION BY M. ALTAMIRA 99

In regard to criminal law in general, it is easy to observe that in
municipal law, with the exception of that of a very small number
of States, jurisdiction over foreigners for offences committed abroad
has always been very limited : It has either (1) been confined to
certain categories of offences ;.or (2) been limited, when the scope
of the exception has been wider, by special conditions under which
jurisdiction must be exercised and which very much limit its effects.
It is but seldom that, on this hypothesis, jurisdiction over foreigners
in respect of offences committed abroad is claimed in general terms *
without even formal limits or with limits such as that represented
by a minimum penalty, which only very remotely correspond to the
question of jurisdiction arising under international law.

As regards the categories of disputes contemplated by the
exceptions and to which I alluded just now, it may readily be
observed that for the most part these comprise offences against
the State itself. Again, it seems to me that even when an exception
to the territorial principle has been extended to cover offences
against individuals by application of the principle of the protection
of nationals (which is the principle which is most likely to come into
conflict with the territorial principle), the municipal legislation in
question has been visibly designed to cover offences properly so-
called—i.e. those in which evil intent and perversity constitute the
outstanding characteristic—and especially more serious offences
constituting crimes (as regards offences of violence), as well ascertain |
offences of a financial character in which the circumstances
characteristic of the category of offences producing their effects at
a distance (délits à distance) are present. I cannot believe that
the legislations of which I am now speaking have ever been
' really intended to apply to every kind of offence, even the smallest
and most unintentional.

I fully realize that a limit as regards the seriousness of offences
has been fixed in the case of some of the most advanced legisla-
tions, by means of stating the minimum penalty applicable to the
offences contemplated. But it is very rare to find in such legisla-
tions at the same time a-limit fixing the lowest penalty applicable
and a complete absence of conditions of form, such as default of
extradition or need for a special order from the Head of-the State

13
JUDGMENT No. O.—-DISSENTING OPINION BY M. ALTAMIRA 100

or other similar conditions. In other words, even in the case of
the most far-reaching legislations as regards the extension of
jurisdiction to foreigners for offences committed abroad, the
States concerned have not ventured in most cases simply to
formulate their claim without limiting its scope in any way.

I have prepared a table of the municipal legislation of a number
of countries which, subject to the existence of unnoticed errors,
would be as follows: | .

I. Legislation in general terms of wide scope.

I. Italy.—2. Turkey.—3. China.—4. Mexico. It is to be noticed
that the terms used in these four cases are not equally stringent.
Apart from other differences which might be mentioned, there are
differences as regards the minimum penalty necessary to bring
jurisdiction into play.

To the four cases above mentioned might perhaps be added the
legislation of Brazil and Uruguay, subject to certain questions of
interpretation raised by the terms used, which there is no object
in discussing for the moment. The German draft of 1913, like
the laws of the four countries above mentioned, employs general
terms of wide scope.

II. Legislation defining the categories of offences in the case of
which jurisdiction is to be exercised over foreigners for offences against
individuals committed abroad. |

1. Argentine, Article25. The wording appears comprehensive
but in reality there is a very definite limitation. —2. Belgium. —.

Japan.

III. Legislation making the possibility of prosecution dependent
on certain conditions which limit its application.

(a) The offence to be one for which extradition may be demanded :
1. Switzerland.—2. Sweden (draft).—3. The Lima Proposals.

(0) The prosecution of the offence in question to be ordered by the
Head of the State or by law: 1. Finland.—. Norway.—3. Sweden
(law in force). —4. Germany (as regards contraventions).—5. Austria
(draft)..
JUDGMENT No. 9.—-DISSENTING OPINION BY M. ALTAMIRA I0I

(c) Extradition to have been asked for but refused (that is to
say, it must have been possible) : Bulgaria (the minimum penalty
under Bulgarian legislation is imprisonment).

IV. Legislation very vague in tts terms.

Germany (draft proposal) ; § 6 contains the apparently condi-
tional phrase “may be prosecuted”. .

V. Legislation not conferring jurisdiction over offences against
individuals,

I. Germany (as regards crimes and offences as opposed to simple
contraventions).—2. United States.—3. Spain.—4. France.— |
5. Great Britain.—6. Netherlands.—7. Paraguay.—8. Dominican
Republic.—o. Siam.

To these Denmark might be added, subject to the interpretation
of the phrase “port of register” (port d’attache) in $ 3. Also Egypt,
subject to the interpretation of Rule 4. I have not included in
this list the legislation of Soviet Russia or Monaco or the Polish draft
proposals because the classification of these in one of the above
five groups is, in my opinion, very much open to doubt and because
with the information available to us it would be rash to come to
any conclusion concerning them.

*
* *

The examples considered—both those belonging to interna-
tional law and those which, whilst being derived from municipal
law, relate to situations concerning foreigners and acts committed
abroad—tend to show the existence of a predominent conception
and intention in this field of criminal law which concerns cases
of an international character. This conception and intention
are undoubtedly opposed to simply allowing the application of
municipal law which, by claiming too wide a scope, comes in
conflict with the territorial principle which protects the rights of the
citizens of each State, and seeks to go much further than the
exceptions held to be acceptable by the majority of States.

Of course, every sovereign State may by virtue of its sovereignty
legislate as it wishes within the limits of its own territory; but
JUDGMENT No. 9.—DISSENTING OPINION BY M. ALTAMIRA 102

it cannot, according to sound principles of law, in so doing impose
its laws upon foreigners in every case and without making any
distinction between the various possible circumstances as regards
the place where the offence has been committed, the nature and
seriousness of the offence, the special conditions under which a.
foreigner may happen at a given moment to be within reach of the
authorities of a foreign country on the territory of which the
offence of which he has been accused was not committed, and
other conditions besides.
II.

But even admitting hypothetically the absence of a principle of
international law express or implied, which would have been
infringed by the manner in which the Turkish authorities acted as
regards Lieutenant Demons, I am unable to discover any grounds
for altering my view. And the following is the reason.

The contention of those who held the contrary view—which we are
now going to examine—may, if I am not mistaken, be summarized
as follows: Since no principle exists establishing the exclusive
criminal jurisdiction of the law of the flag in cases of collision upon
the high seas, we are faced with two concurrent jurisdictions.
Consequently, each of these jurisdictions may take effect within
the limits of its natural sphere of operation—namely within its
own territorial area—upon foreigners who are there and may also
therefore apply to them such municipal law as each State may have
adopted by virtue of that freedom which no other principle of
international law prevents them from exercising in this respect.

It is not irrelevant to remark in passing that all or almost all
principles of international law have the common characteristic
of not being invariably exclusive in character. There ‘is no more
reason for mentioning or considering this characteristic in reasoning
in relation to the principle of territoriality or of the flag than in
relation to the principle of protection. If one accepts, as is
necessary, the exceptions to the first two, it must also be admitted
that the third, like all such principles, must have exceptions and
must undergo restrictions in its competition with the others.
Consequently the fact that, generally speaking, a principle is not
exclusive in character does not involve the consequence that it
can never be so when confronted by another principle, and
still less in relation to a municipal law.
JUDGMENT No. 9.—DISSENTING OPINION BY M. ALTAMIRA 103

But, to return to the exception which has been suggested to the
principle of the flag—which is only another aspect of the principle
of territoriality —the question must be put whether it can come into
play in the case now before the Court in the way indicated above
according to the view I am discussing. I do not think so. In my
opinion, the freedom which, according to the argument put forward,
every State enjoys to impose its own laws relating to jurisdiction
upon foreigners is and must be subject to limitations. In the
case of competing claims to jurisdiction such as those in ques-
tion (according to those who recognize the existence of such
competition), this freedom is conditioned by the existence of the
express or tacit consent of other States and particularly of the
foreign State directly interested. As soon as these States protest,.
the above-mentioned freedom ceases to exist, and, subject to the
result of the investigation of the dispute which has so arisen,
any acts which were done in pursuance of such freedom lose
the legal basis which they might otherwise have possessed. It is
impossible to create an international custom, or to presume the
. existence of any rule in favour of the unlimited freedom of
each legislation as regards foreigners, and binding on all other
States, except within the same limits and subject to the
same conditions as any other international rule or custom.
The necessity for consent is just as much a fundamental principle
of international law, which is entirely based on the will of States,
as the principle of the protection of nationals or of the freedom to
legislate internally. Consequently, the consent of the interested
State must be requisite in every case belonging to the category
I am now considering and a forhori, its express dissent must
be taken into account. If, as in the present case, the latter altern- .
ative takes place, the competition in the claims to jurisdiction
cannot legitimately have the effect of favouring a claim which has
been protested against and which, moreover, would not be in
harmony with the preponderating opinion of most States in regard
to the kind of cases contemplated according to what has been shown
above. To accept the contrary view would, in my opinion, be to
neglect one of the fundamental conditions of the international
community and would result in opening the door to continual
conflicts which might involve most undesirable consequences.

Such a result being, in my opinion, inadmissible from the point
of view of international law and of its essential aims which are the
JUDGMENT No. 9.—-DISSENTING OPINION BY M. ALTAMIRA 104

establishment of reciprocal good relations between States, the
causes which would produce that result cannot be sanctioned,
Any decision leading to the establishment of a system of unre-
stricted freedom in States which would lead to the consequences
I have just outlined, would therefore be very serious. Even where
a very circumscribed and particular case was concerned, there would,
in such a conclusion, be a risk of giving rise almost inevitably to
dangerous constructions and applications. In spite of all the
provisoes that might be added, it would be very difficult, I think,
in view of the shifting ground upon which the case rests, to prevent
the decision being construed in a manner going beyond its
underlying intention.

For all these reasons, I am led to conclude that a State which,
under the circumstances of the Lotus case, acts so as to impose,
by virtue of the principle of the admitted freedom in internal
legislation, and in disregard of the principle whereby consent is
requisite, further exceptions to another principle, in this particular
case the principle of territoriality, will have acted in contravention
of international law.

Il

Outside the particular sphere of this law, but still within the
sphere of human rights (the law of Nature), I find other grounds
for being unable to accept the sanctioning of the rule of absolute
freedom. These grounds are derived from what, in my opinion,
constitutes the basis of the whole social legal system : respect for
the rights of. the individual. This respect takes precedence of
everything else. If it is absent, everything else falls to the ground
and ceases to have any juristic foundation. Now, it is undoubtedly
true that a failure to respect such rights takes place in many cases
through the fact of constraint being imposed upon a man, partic-
ularly if he is not a criminal, to submit to the effects of laws which
are not those of the community to which he belongs, of laws which
he does not know and which are applied in his case by entirely
foreign judges by whom he cannot make himself understood, except,
in the most favourable conditions, through a third person, because
he does not know their language, their legal mentality, the forms
of procedure they employ, etc.
JUDGMENT No. 9.—DISSENTING OPINION BY M. ALTAMIRA I05

In all periods of history, men have considered the application of
their own laws and of their own national procedure and the submis-
sion of their judicial affairs to judges speaking their own language
and having their own nationality, to be just as important a pledge of
their rights as is in quite another respect the due appreciation
of the particular circumstances surrounding the facts under consi-
deration, which very often lead to the mitigation of the punish-
ment prescribed in principle. Those who belong to nations in
which more than one language is spoken and in which more than
one legal system ‘is recognized as valid by the courts, are well
aware of the great weight which is sometimes attached to the fact
that they are amenable to one court rather than to another.
On many occasions this subject has been amongst the most pressing
claims of the various regions and groups of the complex population
of the countries to which I refer.

It goes without saying that I do not mean to allude, as I have
already said, to cases in which an individual has voluntarily changed
his residence in order to go to a country other than his own with
the intention of remaining there for a more or less protracted
period, in full knowledge of the fact that this action will have the
effect of subjecting a great number of his actions to a new law.
Nor, again, do I refer to the cases comprised within the clearly
recognized exceptions to the principle of territoriality, which are
well founded upon the requirements of public order and justice.
But I am unable conscientiously to accept or to lend my support
to any action leading to the acceptance of a constraint of the kind
described a little earlier, and in which Lieutenant Demons’ case
is included. And do not let us forget that the question before us is
not that of the punishment of an offence which a collision might
result in, but that of the competence of the Turkish tribunal to hear
the case, that is to say, a question relating to jurisdiction. We
have not to solve the problem of the necessity at law for a more
or less severe punishment of the material results of an involuntary
collision, nor the difference in this respect between the offence,
considered subjectively, and its consequences as regards other
persons or other things, but purely a problem of determining juris-
diction in accordance with the fundamental principles of inter-
national law. :

In the same order of thought but from another point of view,
I find equally menacing to the rights of man the claim to apply
JUDGMENT No. 9.—DISSENTING OPINION BY M. ALTAMIRA 106

the same rules as might be fair in the case of most true offences,
to an involuntary offence even if its injurious effects went so far
as to cause the death of a man. The incompatibility of such
application with the rights to which I have just referred is still
greater when the alleged act arises from a mistake, which, as is
frequently the case in collisions, has not perhaps been committed
by a single person on board one of the vessels, but by different
persons on board both ships in collision. What I am unable to
accept in this case is the application of jurisdictional rights which
would result in the jurisdictional constraint which I have described.
In my view international law in order to be real Jaw must not be
in contradiction with the fundamental principles of legal order,
one of which necessarily is the rights of man taken as a whole.
I am convinced that every time that a result of this nature is
reached, one is faced with something wanting in regularity, which
should be rejected.

IV.

Before concluding, I should like to bring forward some consider-
ations which deal with a very important matter as regards the
functions of the Court. I am convinced that the problem of the
exceptions to the principle of territoriality in regard to criminal
jurisdiction in collision cases as it stands at present—particularly
in regard to collisions with no criminal intent—offers a sufficient
number of elements to enable one to conclude that to act in the
manner in which the Turkish authorities have done in the Lotus
case is contrary to the intention underlying the exceptions to this
principle which have been agreed to, or which the majority of States
would apparently be ready to agree to. But even if the question
were raised of the necessity for a definitely specific custom and of
the stage of development reached by the custom which might be
considered necessary in the present connection, I would point out
that the conditions particular to the general process of the develop-
ment of a customary rule must be borne in mind. Often in this
process there are moments in time in which the rule, implicitly
discernible, has not as yet taken shape in the eyes of the world,
but is so forcibly suggested by precedents that it would be
rendering good service to the cause of justice and law to assist its
JUDGMENT No. 9.—DISSENTING OPINION BY M. ALTAMIRA 107

appearance in a form in which it will have all the force rightly
‘belonging to rules of positive law appertaining to that category.

Perhaps the present case offers such a moment and, at the same
time, an opportunity which it would be regrettable to lose. But I
do not think it is necessary to lay stress on this side of the ques-
tion, in view of the conclusion at which I have arrived on. the
particular grounds on which the question submitted to the Court
is based. I will confine myself to pointing it out as a method
which in my opinion might lead by another path to the same
result which has induced me to dissent from the judgment given
by the Court. :
